 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT TACOMA

 6   ALLIXZANDER D HARRIS,
                                                         Case No. C20-5092-RBL-TLF
 7                           Petitioner,
           v.                                            ORDER ADOPTING REPORT AND
 8                                                       RECOMMENDATION
     STATE OF WASHINGTON,
 9
                             Respondent.
10

11

12         THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and

13   Recommendation [Dkt. 4], recommending that the Court dismiss petitioner’s federal

14   habeas petition without prejudice.

15         (1)    The Magistrate Judge’s report and recommendation is ADOPTED;

16         (2)    Petitioner’s “Motion to Withdraw Civil Action” (Dkt. 3) is GRANTED. The

17                federal habeas corpus petition (Dkt. 1) is DISMISSED without prejudice;

18                and

19         (3)    A certificate of appealability is denied.

20

21

22

23

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -1
 1        (4)   The Clerk is directed to send copies of this Order to petitioner, to

 2              Magistrate Judge Theresa L. Fricke and to any other party that has

 3              appeared in this action.

 4        IT IS SO ORDERED.

 5        Dated this 16th day of March, 2020.

 6

 7                                                 A
                                                   Ronald B. Leighton
 8                                                 United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -2
